Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7-9, 11, 16  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adachi et al (US 2020/0247071, newly cited).
At the outset, the effective filing date of Adachi et al was the filing of the foreign priority document (February 2, 2017) as it appears from a review of the foreign document that the disclosure is essentially identical to that of the Pre-Grant Publication. The effective filing date of this application is June 14, 2017 (assuming that the foreign priority is perfected) and thus the document to Adachi et al is available as prior art under 102(a)(2).
Adachi et al taught that it was known at the time the invention was made to prepare an assembly including a first prepreg and a second prepreg with an overlapping region wherein the overlapping part of the first prepreg and the overlapping part of the second prepreg overlaps so that an end surface of the first prepreg and an end surface of the second prepreg face in an opposite direction from each other (see prepreg 1 with overlap region 3, Figure 1(a)). The reference taught that over the overlap region one disposed a sheet molding compound (see sheet molding compound 4, Figure 2). The sheet molding compound was provided in order to provide a joint where the randomly disposed short fibers and resin of the sheet molding compound were able to form a flattened joint in the finished assembly, see paragraph [0028]. The prepregs that were employed were incised prepregs (meaning that the filaments in the prepregs were cut in a pattern of incisions), however only substantially all of the filaments are cut (it never expressly stated that all of the filaments in the prepreg were severed to shorter length), see paragraph [0023], [[0053]. Clearly, the reference suggested (since not all the filaments are provided with incisions but only substantially all of the filaments are) that there are some acceptable number of continuous filaments in the incised prepregs therein. It should be noted that the use of the incised prepregs allowed for greater flexibility in the molding operation and it would certainly have been understood that one need not incised the prepregs if such shaping was not required. Regardless the claims as presented do not specify that the ”continuous fibers” are not uncut (and clearly, they are of a given length and cut at the ends of the prepreg so they aren’t really “continuous” in that sense. Additionally, the reference by stating that substantially all of the fibers are cut with the incisions clearly leaves some of the fibers uncut and the claim only requires that two if the fibers of the prepreg remain uncut via the incisions.
With respect to claim 7, it should be noted that Adachi taught that the prepregs A were composed of stacks of prepreg layers and thus the reference taught that the first and second prepreg formed a laminate together with one or more sheet like prepregs. Regarding claim 8, as noted above, the reference taught that a laminate of prepregs was formed and that each prepreg stack was when overlapped with the other prepreg stack and one skilled in the art would have understood that pre-stacking the prepregs to form a thicker prepreg was a pre-molding operation. regarding claim 9, the reference taught that the prepregs were unidirectional. Applicant is more specifically referred to paragraphs  [0023] and [[0033] of the reference as it pertains to claims 7-9. Regarding claim 11, the assembly of the prepregs and sheet molding compound were pressed, see example 9 for instance. Regarding claim 16, the overlap part is clearly less than the entire length of the first and second prepreg therein. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-11, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (the article entitled “Effect of manufacturing methods on the shear strength of composite single-lap bonded joints”, newly cited) in view of Adachi et al (US 2020/0247071, newly cited).
Song taught that it was known at the time the invention was made to form a single lap joint between two stacks of prepreg plies where the edges of the two prepregs overlap and the end surfaces of the first prepreg and the end surface of the second prepreg face in an opposite direction from each other, see Figure 1, CCN (co-cured without adhesive). The reference to Song et al failed to teach that it was known at the time the invention was made to provide a sheet molding compound material over the overlap of the prepregs during the formation of the joint with heat and pressure (molding). 
Adachi et al taught that it was known to dispose a sheet molding compound over prepregs which were overlapped in a similar configuration to that described by Song et al wherein the use of the sheet molding compound resulted in a finished joint which was smooth (flat) and had a superior appearance to the joint formed just with the prepreg layers. Applicant is referred to paragraphs [0038] and example 9. Clearly the use of a sheet molding compound disposed at the overlap was known to those skilled in the art when overlapping two prepreg layers wherein the sheet molding compound served the purpose of flowing and elimination of irregularities generated in the overlap portion of the sheet substrates A (the prepregs) which can be filled so that a joining portion with a flat surface was obtained. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a sheet molding compound over the lap joint in Song et al in order to provide a molded joint without irregularities at the joint as suggested by Adachi et al. 
Applicant is referred to the discussion above in paragraph 3 for a discussion of the dependent claims. Applicant is additionally advised that Song et al suggested unidirectional prepreg plies which were stacked in different orientations and lap joined together. With respect to claim 10, the use of a woven reinforcement for the prepreg rather than unidirectional filaments was taken as a conventional and well-known alternative form for the reinforcement to those skilled in the art and it’s use instead of unidirectional reinforcement would have been obvious to those skilled in the art.  
Claims 3, 4, 6, and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 5 further taken with Liu et al (the article entitled “Parametric study of size, curvature and free edge effects on the predicted strength of bonded composite joints”) for the identical reasons as expressed in paragraph 8 of the Office action dated December 9, 2021.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 5 further taken with Haj-Ali et al (the article entitled “An infrared thermoelastic stress analysis investigation of single lap shear joints in continuous and woven carbon/fiber epoxy composites”, newly cited) .
The references as set forth above suggested that the lap joints would have been formed with prepregs which incorporated unidirectional reinforcement therein in the form of continuous fiber. The references do not express that one skilled in the art would have recognized that woven reinforcement was a known material suitable for the processing therein. The ordinary artisan was well aware that reinforcement in the form of unidirectional fibers or in the form of a woven reinforcement were known alternative forms of the reinforcement and their use in the lap joint was a function of the nature of the desired strength of the composite joint one wished to attain. To further evidence that the same were well known alternative material reinforcements, the reference to Haj-Ali et al is cited. Applicant is more specifically referred to Figure 1a where the composite prepregs are used to form a lap joint and Table 1 where the reinforcement employed in the prepregs was identified as woven or unidirectional (also see Figure 5 for example where the testing was performed on unidirectional prepregs forming the lap joint and woven reinforcement forming the lap joint). Clearly, as a function of the desirable strength properties one wished to attain, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize either  unidirectional reinforcement or woven reinforcement in the prepregs that were used to make a lap joint as such were known alternative reinforcing materials as taught by Haj-Ali et al in the process as set forth above in paragraph 5.
Election/Restrictions
Claims 12-14  have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 22, 2021.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6-11, 15 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant essentially has amended the independent claim to require that the overlap be in the form of a lap joint and argues that the prior art failed to teach or suggest the use of sheet molding compound in such an environment. The newly cited reference to Adachi clearly suggested the use of sheet molding compound for use in a lap joint with prepregs wherein the use of the same allowed for the elimination in irregularities in the lap joint after the molding operation. 
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746